 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                ***
 7    TONEY ANTHONEY WHITE,                             Case No. 2:16-cv-00734-RFB-VCF
 8                          Plaintiff,                               AMENDED ORDER
 9
            v.
10
      COUNTY OF CLARK NEVADA, et al.,
11
                           Defendants.
12
13          I.      INTRODUCTION
14          On February 27, 2020, the Court stated it would order the Nevada Department of
15   Corrections (“NDOC”) to provide Plaintiff medical discs that were confiscated upon Plaintiff’s
16   transfer to High Desert State Prison on March 29, 2019, and which Plaintiff states are necessary
17   in order for him to litigate this case. ECF No. 379. The Court issued the order on March 6, 2020.
18   ECF No. 384. In particular, the Court directed NDOC to file a Notice of Compliance within one
19   week of date of the order. Id.
20          On March 18, 2020, the Court noted NDOC had failed to comply with this order and
21   ordered NDOC to file a Notice of Compliance by March 20, 2020, or the Court would issue a show
22   cause order.
23          NDOC has again failed to comply with the Court’s order.
24   //
25   //
26   //
27   //
28   //
 1          IT IS THEREFORE ORDERED that the Nevada Department of Corrections must show
 2   cause within fourteen (14) days of this order why it has failed to comply with the Court’s order
 3   (ECF No. 384). If there is no response to this order, the Court will impose sanctions for the failure
 4   to respond or comply.
 5          IT IS FURTHER ORDERED that that the Clerk of the Court shall serve copy of this
 6   amended ORDER, along shall be mailed via U.S. mail to the Nevada Department of Corrections
 7   (NDOC) at:
 8          Nevada Department of Corrections
 9          5500 Snyder Avenue, Bldg. 17
10          P.O. Box 7011
11          Carson City, Nevada 89702
12          IT IS FURTHER ORDERED that the clerk is directed to serve a copy of this amended
13   order to counsel for the Attorney General’s Office for the District of Nevada via email
14   transmission.
15          IT IS FURTHER ORDERED that Plaintiff’s Motion for Emergency Hearing on Missing
16   Evidentiary Discs (ECF No. 392) and Motion for Hearing re: Production of Property (ECF No.
17   397) are DENIED without prejudice. The Court will determine the necessity of a hearing based
18   upon NDOC’s response to this order.
19
20          DATED April 6, 2020.
21
                                                           __________________________________
22                                                         RICHARD F. BOULWARE, II
23                                                         UNITED STATES DISTRICT JUDGE

24
25
26
27
28



                                                     -2-
